Exhibit 15.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No333-192517 on Form F-3 of our report dated April 27, 2012 (April 3, 2013 as to the effects of the reverse stock split described in Notes 1 and 11), relating to theconsolidated financial statements of Paragon Shipping Inc. and subsidiaries (the "Company") for the year ended December 31, 2011 appearing in this Annual Report on Form 20-F of the Company for the year ended December 31, 2013. /s/ Deloitte Hadjipavlou, Sofianos & Cambanis S.A. March 27, 2014 Athens, Greece
